Order striking this case from the day calendar and placing it on the general calendar reversed on the law, with ten dollars costs and disbursements, and motion denied. The case is directed to be placed on the day calendar for June tenth for trial. The complaint disclosed that the action is clearly one on contract, being an action for a breach of contract of bailment, and is entitled to advance under rule 6 of the Rules of the Kings County Supreme Court. The action of the clerk in advancing it should not have been disturbed. Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ., concur.